Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Unless noted otherwise the claims have priority to 06/08/2018. Claims 10 and 20 have support to 05/20/19 with the filing of 16/416382.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 (20 was a typo and has been corrected) of U.S. Patent No. 10894783, from IDS in view of Numata (US20130338367, from IDS), Niyaz et al. (US20130109566), Wilhelm et al. (WO2016128261), Webster et al. (US20180111924, with priority to at least 12/15/2017), El Qacemi (US20150216169), and Mazuir et al. (WO2017001252). Although the claims at issue are not identical, they are not patentably distinct from each other because both ‘783 and the instant application claim compounds/compositions comprising the same compound of formula One. ‘783 merely does not expressly claim the instant claimed secondary active compounds. However, this deficiencies in ‘783 are addressed by Numata, Niyaz, Wilhelm, Webster, El Qacemi, and Mazuir. Numata appears to specifically exemplify the claimed compound of formula One (See claims; Table 2, left col. pg. 39 bottom compound, Table 2 left col. pg. 56, ~50th compound down from top, wherein Ra is H and Rb-1 is CH(Me)S(O)2Me), Numata further teaches wherein these compounds can be mixed with insecticides, nematicides, fungicides, miticides, etc. which are unlimited and they exemplify the instantly claimed (but specifically state that the do not limit the mixtures to only the exemplified known fungicides, pesticides, insecticides, etc.) abamectin, acephate, bifenthrin, chlorantraniliprole, cyantraniliprole, dinotefuran, emamectin benzoate, ethiprole, flubendiamide, flonicamide, flupyradifurone, lambda-cyhalothrin, spinetoram, spirotetramat, and sulfoxaflor (See [0309-0310]; [0318-0319]). 
Niyaz broadly teaches the same compound of formula One (See entire document; [0025-0034, wherein A is A2]; [0049-0073]; [0075]; Claims 1 wherein A is A2, R1, R2, and R3 are H, R4 is Cl, R5 is H, R6 is H, R7 is O, and R8 is R9 S(O)n R9 wherein each R9 is independently CH(Me), and Me, and n is 2; see [0097]; [0099]) and further teaches combining these compounds which include the claimed compound of formula One with fluensulfone, fluopyram, spiromesifen,  (See [0476]). 
	Wilhelm teaches that it was known to formulate other pyrazole containing pesticides with the claimed is afidopyropen, broflanilide, cyclaniliprole, fluazaindolizine, tioxazafen, triflumezopyrim, or tetraniliprole as secondary active agents (See abstract; pg. 3, ln 27-pg.4 , ln. 9; Claims (e.g. 1-5). 
	Mazuir teaches 
    PNG
    media_image1.png
    368
    508
    media_image1.png
    Greyscale
, which their compound II-2 (see pg. 7-8 IIA and table II) is useful for controlling insects, etc. and can be combined with additional various additional active agents which are not particularly limited in scope and include other pyrazole containing pesticidal actives, see pg. 3, ln. 5-40. 
	El Qacemi teaches isocycloseram 
    PNG
    media_image2.png
    287
    678
    media_image2.png
    Greyscale
see (I-c, specifically compound A5 in Table A) is useful for controlling insects and can be combined with additional active agents which are not limited and are used with isocycloseram in ratios of 1000:1 to 1:1000, preferably from 100:1 to 1 to 100 (See [0140]-[0162], [0169]). 
	Regarding claims 1 and 24, ‘783 and Numata do not specifically exemplify wherein the secondary active agent is spiropidion although Numata does teach wherein the secondary active agent is not limited in scope and includes insecticides, nematicides, fungicides, miticides, etc. Further as is taught by Webster spiropidion belongs to the family of tetramic acid insecticides (See [0243]) and as Numata teaches formulating the claimed compound with other tetramic acid insecticides, specifically spinotetramat it would have been obvious to one of ordinary skill in the art to combine the claimed compound of formula One as taught by ‘783 and Numata with other tetramic acid insecticides in order to form additional combinations with at least additive activity. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
Regarding claim 30, it would have been obvious to one of ordinary skill in the art to optimize the ratio of the compound(s) of formula one with the additional active agent to fall within the claimed range of 1:100 to 100:1 as is instantly claimed because ‘783 in view of Numata teaches that it was known to combine the same additional active agents with the same compound instantly claimed and El Qacemi teaches that it was known to combine different active agents, e.g. isocycloseram with other active agents to form effective combinations in the claimed ratios. Thus, it would have been obvious to one of ordinary skill in the art to optimize the ratio of the two active agents to fall within the claimed range in order to develop the most effective additive of synergistic pesticidal combination for controlling the same pests that are instantly disclosed. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It also would have been obvious for one of ordinary skill in the art to combine the specifically claimed secondary active agents with the compound of formula One as taught by ‘783 and Numata in order to form the claimed compositions because Niyaz, Wilhelm, Mazuir, El Qacemi all teach that the specifically claimed secondary active agents were known in the art and were known to be combined with various active agents in order to form combinations with at least additive activity in controlling various agricultural pests. Further it would have been obvious to form the claimed combinations because "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
Thus, one of ordinary skill in the art would have been motivated to form the claimed compositions when looking to ‘783, Numata, Niyaz, Wilhelm, Webster, El Qacemi, and Mazuir because it is known, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Thus, one of ordinary skill in the art would conclude that the instantly claimed compositions are merely obvious variants of the compounds taught by U.S. Patent No. 10894783 in view of Numata (US20130338367), Niyaz et al. (US20130109566), Wilhelm et al. (WO2016128261), Webster et al. (US20180111924, with priority to at least 12/15/2017), El Qacemi (US20150216169), and Mazuir et al. (WO2017001252).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata et al. (US20130338367, from IDS), Niyaz et al. (US20130109566), Wilhelm et al. (WO2016128261), Webster et al. (US20180111924, with priority to at least 12/15/2017), El Qacemi (US20150216169), and Mazuir et al. (WO2017001252).

Applicant’s claims:
--A composition comprising (a) with the structure shown in claim 1 and (b) an active ingredient selected from the group consisting of abamectin, acephate, afidopyropen, bifenthrin, broflanilide, chlorantraniliprole, cyantraniliprole, cyclaniliprole, dimpropyridaz, dinotefuran, emamectin benzoate, ethiprole, flonicamid, fluazaindolizine, flubendiamide, fluensulfone, fluopyram, flupyradifurone, isocycloseram, lambda-cyhalothrin, spinetoram, spiromesifen, spiropidion, spirotetramat, sulfoxaflor, tetraniliprole, tioxazafen, and triflumezopyrim.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1-3, 5, 7-8, 11-14, 16, 19, 21-22, 25-26, Numata appears to specifically exemplify the claimed compound of formula One (See claims; Table 2, left col. pg. 39 bottom compound, Table 2 left col. pg. 56, ~50th compound down from top, wherein Ra is H and Rb-1 is CH(Me)S(O)2Me), Numata further teaches wherein these compounds can be mixed with insecticides, nematocides, fungicides, miticides, etc. which are unlimited and they exemplify the instantly claimed (but specifically state that the do not limit the mixtures to only the exemplified known fungicides, pesticides, insecticides, etc.) abamectin, acephate, bifenthrin, chlorantraniliprole, cyantraniliprole, dinotefuran, emamectin benzoate, ethiprole, flubendiamide, flonicamide, flupyradifurone, lambda-cyhalothrin, spinetoram, spirotetramat, and sulfoxaflor (See [0309-0310]; [0318-0319]). 
	 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claim 30, Numata does not appear to specifically teach wherein the ratio of the combination of an active of formula one and the additional active agent is from 100:1 to 1:100 as is instantly claimed. 
	Regarding claims 1, 17-18, 23, Numata does not specifically exemplify the secondary active agent is fluensulfone, fluopyram or spiromesifen. However, this deficiency is addressed by Niyaz.
	Niyaz broadly teaches the same compound of formula One (See entire document; [0025-0034, wherein A is A2]; [0049-0073]; [0075]; Claims 1 wherein A is A2, R1, R2, and R3 are H, R4 is Cl, R5 is H, R6 is H, R7 is O, and R8 is R9 S(O)n R9 wherein each R9 is independently CH(Me), and Me, and n is 2; see [0097]; [0099]) and further teaches combining these compounds which include the claimed compound of formula One with fluensulfone, fluopyram, spiromesifen,  (See [0476]). 
	Regarding claims 1, 4, 6, 9, 15, 27-29, Numata does not specifically exemplify the secondary active agent is afidopyropen, broflanilide, cyclaniliprole, fluazaindolizine, tioxazafen, triflumezopyrim, or tetraniliprole although Numata does teach wherein the secondary active agent is not limited in scope and includes insecticides, nematocides, fungicides, miticides, etc. However, this deficiency in Numata is addressed by Wilhelm.
	Wilhelm teaches that it was known to formulate other pyrazole containing pesticides with the claimed is afidopyropen, broflanilide, cyclaniliprole, fluazaindolizine, tioxazafen, triflumezopyrim, or tetraniliprole as secondary active agents (See abstract; pg. 3, ln 27-pg.4 , ln. 9; Claims (e.g. 1-5). 
	Regarding claims 1 and 10, Numata does not specifically exemplify the secondary active agent is dimpropyridaz although Numata does teach wherein the secondary active agent is not limited in scope and includes insecticides, nematocides, fungicides, miticides, etc. However, this deficiency in Numata is addressed by Mazuir.

 	Mazuir teaches 
    PNG
    media_image1.png
    368
    508
    media_image1.png
    Greyscale
, which their compound II-2 (see pg. 7-8 IIA and table II) is useful for controlling insects, etc. and can be combined with additional various additional active agents which are not particularly limited in scope and include other pyrazole containing pesticidal actives, see pg. 3, ln. 5-40. 
	Regarding claims 1 and 20, Numata does not specifically exemplify the secondary active agent is isocycloseram although Numata does teach wherein the secondary active agent is not limited in scope and includes insecticides, nematocides, fungicides, miticides, etc.
However, this deficiency in Numata is addressed by El Qacemi.
	El Qacemi teaches isocycloseram 
    PNG
    media_image2.png
    287
    678
    media_image2.png
    Greyscale
see (I-c, specifically compound A5 in Table A) is useful for controlling insects and can be combined with additional active agents which are not limited and are used with isocycloseram in ratios of 1000:1 to 1:1000, preferably from 100:1 to 1 to 100 (See [0140]-[0162], [0169]). 
	Regarding claims 1 and 24, Numata does not specifically exemplify the secondary active agent is spiropidion although Numata does teach wherein the secondary active agent is not limited in scope and includes insecticides, nematicides, fungicides, miticides, etc. Further as is taught by Webster spiropidion belongs to the family of tetramic acid insecticides (See [0243]) and as Numata teaches formulating the claimed compound with other tetramic acid insecticides, specifically spinotetramat it would have been obvious to one of ordinary skill in the art to combine the claimed compound of formula One with other tetramic acid insecticides in order to form additional combinations with at least additive activity. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
Regarding claim 30, it would have been obvious to one of ordinary skill in the art to optimize the ratio of the compound(s) of formula one with the additional active agent to fall within the claimed range of 1:100 to 100:1 as is instantly claimed because Numata teaches that it was known to combine the same additional active agents with the same compound instantly claimed and El Qacemi teaches that it was known to combine different active agents, e.g. isocycloseram with other active agents to form effective combinations in the claimed ratios. Thus, it would have been obvious to one of ordinary skill in the art to optimize the ratio of the two active agents to fall within the claimed range in order to develop the most effective additive or synergistic pesticidal combination for controlling the same pests that are instantly disclosed. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It also would have been obvious for one of ordinary skill in the art to combine the specifically claimed secondary active agents with the compound of formula One in order to form the claimed compositions because Niyaz, Wilhelm, Mazuir, El Qacemi all teach that the specifically claimed secondary active agents were known in the art and were known to be combined with various active agents in order to form combinations with at least additive activity in controlling various agricultural pests. Further it would have been obvious to form the claimed combinations because "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
	Applicant’s amendments to the claims have overcome the previous claim objections and these objections have been withdrawn.
	Applicant’s arguments with respect to the 103 rejections of record have been fully considered but are not persuasive at this time. Applicant’s first argue that Numata teaches the instantly claimed compound of formula One. Specifically, applicant’s assert that Numata does not disclose, teach or suggest their compound of formula one/F1. Specifically, applicant’s assert that Numata’s disclosure of compounds from Table 2, and applicant’s citation of the ~50th compound from top is not a compound and that Numata merely discloses in Table 2 a set of substituents for Ra and Rb-1 that exist and may be combined arbitrarily to indicate the scope of compounds of the present invention and they point to paragraph [0104]. The examiner respectfully disagrees and respectfully points out that [0104] is directed to table 1 not table 2 which is the table that the examiner cited. Additionally,  at paragraph [0210] it states that specific active compounds covered by Numata’s invention include those shown in tables 2 and 3. Thus, Numata does teach the instantly claimed compound F1 which is taught at Table 2, pg. 39, left col. last compound and wherein the claimed Ra is H and Rb-1 is CH(Me)S(O)2Me of applicant’s claimed compound is taught at Table 2, pg. 56, left col. ~50th compound down from top, wherein Ra is H and Rb-1 is CH(Me)S(O)2Me. Thus, the combination of these two citations does teach applicant’s F1 as is discussed above because as expressly disclosed by Numata these are compounds of their invention which they have expressly chosen to disclose and these compounds include applicant’s F1. Further it is known, A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.).
	Applicants then argue that one of ordinary skill in the art would have no reason to select their specific F1 from the broad disclosure of Numata since Numata teaches that their compounds are all pesticidal. The examiner respectfully disagrees because Numata is prior art for all it teaches and Numata teaches that applicant’s F1 is one of their claimed compounds as per the disclosure cited above, and in light of the evidenced presented in [0210] which is cited in response to applicant’s arguments above. Further Numata teaches that their claimed compounds, which include applicant’s F1 can be combined with secondary active agents to form active combinations. 
	Applicants then argue that the examiner has used too much hindsight to arrive at their compound F1. The examiner respectfully disagrees because the prior art is art for all it teaches and Numata teaches that the claimed core structure is one of the core structures they envision as part of their invention for forming pesticidal compounds, and then they specifically teach applicant’s exact compound when their Ra is H and Rb-1 is CH(Me)S(O)2Me and the core structure is the same as instantly claimed (See Table 2, pg. 39, left col. last compound and Table 2, pg. 56, left col. ~50th compound down from top, wherein Ra is H and Rb-1 is CH(Me)S(O)2Me) they specifically disclose and envision this combination as they state that the compounds of table 2 are compounds of their invention as per [0210], because of these teachings Numata does envision their pesticidal compounds to include applicant’s F1. Further, Numata then teaches at [0309-0310]; [0318-0319] that their compounds, which include F1, can be mixed with insecticides, nematocides, fungicides, miticides, etc. which are unlimited and they exemplify the instantly claimed (but specifically state that the do not limit the mixtures to only the exemplified known fungicides, pesticides, insecticides, etc.) abamectin, acephate, bifenthrin, chlorantraniliprole, cyantraniliprole, dinotefuran, emamectin benzoate, ethiprole, flubendiamide, flonicamide, flupyradifurone, lambda-cyhalothrin, spinetoram, spirotetramat, and sulfoxaflor.
	Applicants then keep referring to all the possibilities of applicant’s compounds from table 1. However, Table 1 was not cited by the examiner. What was cited by the examiner was Table 2 which specifically teaches applicant’s claimed core structure at pg. 39 left col., last compound, and specifically teaches wherein Ra is applicant’s H and Rb-1 is applicant’s CH(Me)S(O)2Me at Table 2, pg. 56, left col. ~50th line/cmpd. Thus, contrary to applicant’s arguments, Numata does envision and teach their compound formula F1 is useful as pesticidal compound (See sections cited herein and above). 
	Applicants then argue that there is no teaching, suggestion, or motivation to select applicant’s F1 from table 2. The examiner respectfully points out that the prior art is prior art for all it teaches, including applicant’s F1, e.g. Numata clearly envisions the compounds of tables 2 and 3 to be compounds of their invention and Table 2 teaches compound F1 as is discussed and cited above and Numata teaches wherein their compounds, which include F1 can be mixed with insecticides, nematocides, fungicides, miticides, etc. which are unlimited and they exemplify the instantly claimed (but specifically state that the do not limit the mixtures to only the exemplified known fungicides, pesticides, insecticides, etc.) abamectin, acephate, bifenthrin, chlorantraniliprole, cyantraniliprole, dinotefuran, emamectin benzoate, ethiprole, flubendiamide, flonicamide, flupyradifurone, lambda-cyhalothrin, spinetoram, spirotetramat, and sulfoxaflor.
Applicants then argue that Niyaz does not teach their F1, because Niyaz teaches a genus that includes millions of species. The examiner respectfully disagrees because broadly Niyaz does teach applicant’s F1 as is discussed above. However, the examiner uses Niyaz primarily to teach that it was known to mix their genus of compounds which includes F1 as is discussed and cited above with the instantly claimed fluensulfone, fluopyram or spiromesifen. Thus, Niyaz is used to teach that it was known to mix structurally similar compounds to applicant’s F1 with fluensulfone, fluopyram or spiromesifen and as such mixing fluensulfone, fluopyram or spiromesifen with the F1 compound disclosed by Numata would be obvious because, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
	Applicants further argue that because F1 is not disclosed in the express examples it is not taught by Numata and Applicants then argue that the Kerkhoven obviousness presented by the examiner is incorrect. The examiner respectfully disagrees because as discussed above Numata does teach applicant’s compound F1 (See discussion of previous arguments and sections cited above), and applicant’s secondary active agents were known in the art at the time of the instant filing as is discussed above and it is known, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Thus, it would have been obvious to one of ordinary skill in the art combine known pesticidal active agents to form a new composition that is to be used as a pesticide for the reasons which are discussed above. Thus, contrary to applicant’s arguments at this time the examiner maintains that f1 was a known compound as per the teachings and claims of Numata which are discussed and cited above. Applicant’s further argue it is not obvious to combine the unknown F1 with known compositions in a particular ratio. The examiner respectfully points out that there is no particular ratio required at all by claims 1-29 and that as discussed above Numata does teach F1 as a pesticidal compound which can be combined with additional active agents to form pesticidal combinations as is discussed above. 
	Applicants further argue that in light of their data presented combined with the other arguments should overcome the rejections of record. The examiner reviewed the data presented in the specification and does not see any instances of demonstrated synergy from the claimed combinations and as Numata does teach F1 and teaches that this compound which is in their claimed/envisioned compound scope of Tables 2-3 as is cited and discussed above. Thus, at this time the examiner respectfully disagrees with applicant’s arguments because as discussed above Numata does teach applicant’s compound F1 (See discussion of previous arguments and sections cited above), and applicant’s secondary active agents were known in the art at the time of the instant filing as is discussed above and it is known, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Thus, it would have been obvious to one of ordinary skill in the art combine known pesticidal active agents to form a new composition that is to be used as a pesticide for the reasons which are discussed above.
	Applicants then argue that the double patenting rejection is moot for the same reasons that are discussed above. The examiner also respectfully acknowledges that the rejection over US 10894783 should read 1-2, not 1-20 as the 0 was a typo. The respectfully disagrees for the reasons which are discussed above and explained herein. Specifically, because US 10894783 teaches combinations of F1 with other active agents and it was known to combine F1 and/or other structurally similar pesticides in compositions with the same/similar secondary active agents as is discussed above and taught by the secondary references cited in the double patenting rejection, e.g. Numata, Niyaz, Wilhelm, Webster, El Qacemi, and Mazuir (all cited above). "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Thus, it would have been obvious to one of ordinary skill in the art combine known pesticidal active agents to form a new composition that is to be used as a pesticide.

Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616